Smith, C. J.,
delivered the opinion of the court.
Appellant was convicted under an affidavit charging him under section 1759 of the Code of 1906 with carrying intoxicating liquors to a church not situated in a city, town, or village. Appellant was arrested about two hundred yards from this church in a public road which passes within about twenty-five feet of the church. He was not seen to enter the church or its grounds or to loiter in that vicinity.
The court below tried the case on the theory that the statute was violated by simply carrying intoxicating-liquors within two miles of the church. This is a misconception of the statute. It is not unlawful under this statute to carry intoxicating liquors within two miles of a church. It must be carried to the church. The words-“at or within two miles,” etc., refer to sales or offers for sale of such liquors, and not to treating, giving away, or carrying it to such a place.
The judgment of the court below is therefore reversed,, and the cause dismissed.
Reversed and the cause dismissed-